

POST-MERGER OPERATING AGREEMENT


THIS POST-MERGER OPERATING AGREEMENT is made by and between Marian Munz (“Munz”)
as President and CEO of California News Tech (“CNT”) and as President and CEO of
Media Sentiment, Inc. and Steven Ludwig (“Ludwig”) as President and CEO of Debut
Broadcasting Corporation, Inc. (“DBI”) in conjunction with that certain
Agreement and Plan of Merger as of this 17th day of May, 2007 (the "Agreement").


WITNESSETH:


WHEREAS, DBI and CNT through its wholly owned subsidiary have entered into the
Agreement which will effectuate a change in control of CNT (the “Merger”) making
Ludwig CNT’s new president and CEO and Munz president and CEO of CNT’s
wholly-owned subsidiary Media Sentiment Inc. (“MSI”); and


WHEREAS, CNT has already authorized a spinoff of MSI as a separate entity
pending registration of its MSI stock with the Securities and Exchange
Commission for distribution to its shareholders holding CNT common stock prior
to the Merger; and


WHEREAS, in accordance with certain terms conditions of the Agreement, the
parties want to assure that the spinoff occurs promptly and that operations of
the two businesses are conducted efficiently.


NOW, THEREFORE, in consideration of the premises and mutual covenants,
representations, warranties and agreements hereinafter contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound thereby, agree
as follows:


1. Spin off of MSI stock



a.  
Escrow of MSI Stock. There shall be established an escrow account in which all
the MSI common stock owned CNT (the “MSI Shares”) will be held in trust for
distribution to the shareholders of record holding CNT common stock as of April
20, 2007 (the “Shareholders”). This escrow account shall be irrevocable and
shall require the escrow holder to distribute the MSI Shares to the Shareholders
upon the effectiveness of a Registration Statement (“Registration Statement”) to
be filed with the Securities and Exchange Commission (“SEC”), or two years from
November 1, 2006.




b.  
Registration of MSI Stock. Within 15 days following the Closing of the merger,
CNT shall file with the SEC the Registration Statement on a form SB-2,
registering for distribution to the Shareholders the MSI Shares. The parties
agree to use their best efforts and to cooperate in promptly completing and
processing this filing through the registration process.




c.  
In the event that CNT is unable to register the MSI Shares for any reason as
required by sections 1a and 1b above, CNT agrees to sell the MSI shares to
Marian Munz for $1.00, and specifically will instruct the escrow agent to make
such transfer within two weeks of this event.




--------------------------------------------------------------------------------


 
2.  Operation of Separate Businesses. Pending the effectiveness of the
Registration Statement and completion of the spinoff of MSI, the parties agree
to operate the businesses of DBI and MSI separately, specifically agreeing that
neither will:



a.  
interfere in any manner with the operations of the other;

b.  
have any rights to use, acquire or otherwise operate any of the assets or
intellectual property of the other;

c.  
neither will create any liabilities for which the other will be obligated.



In addition, the parties agree to cooperate in creating and submitting all
required reports to the SEC and any other government agencies and to work
together in all other respects to run the respective business operations of the
two companies with maximum efficiency.


3. Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, bruit, or add to the meaning of any provision of this Agreement.


4. No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but it can be changed by an agreement
in writing signed by the patty against whom enforcement of any waiver, change,
modification, or discharge is sought.


5. Time of the Essence. Time is of the essence of this Agreement and of each and
every provision hereof.


6. Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.


7. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


8. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


9. Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.


10. Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the day and year first above written.




California News Tech


 
/s/ Marian Munz
By: Marian Munz
Its: President and CEO


Debut Broadcasting Corporation, Inc.






/s/ Steven Ludwig
By: Steven Ludwig
Its: President and CEO


Media Sentiment, Inc.


 
/s/ Marian Munz  
By: Marian Munz
Its: President and CEO